DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 02/25/22. 
Claims 1, 3-4, 7-10, 12-13, and 17 are amended
Claims 1, 3-5, 7-16, and 22 are allowed.
Claims 2, 6, and 17-21 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 3 and 4 as presented depend on claim 2, which has been cancelled. As such, with this amendment examiner is making the claims dependent on claim 1 instead of cancelled claim 2.

Allowable Subject Matter
Claims 1, 3-5, 7-16, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim Rejections - 35 USC § 101 - withdrawn
In the most recent filings, applicants have amended independent claims 1 and 22. 
In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
“responsive to presentation of the first icon indicating an expert relating to a first topic is present in the current session, initiating discussion of the first topic; responsive to presentation of the second icon indicating the expert relating to the first topic is not present in the current session, delaying discussion of the first topic; …. indicating the first user as engaged responsive to sensor output detecting user activity at a user device; indicating the first user as under-engaged responsive to a lack of sensor output detecting user activity at the user device; responsive to the sensor indicating the first user is engaged in the current session, continuing with the first session; responsive to the sensor indicating the first user is under-engaged in the current session: prompting the first user to engage via a second communication channel different than the first communication channel; and when the first topic is determined to be of interest to the first user, providing an automated summary of the first topic to the first user via the second communication channel; activating a learning system to determine whether a sensor-based prompt was relevant; increasing the use of relevant sensor-based prompts; and decreasing the number of irrelevant sensor-based prompts.”
Remarks dated 02/25/22, especially on pages 10-18 from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claims 1 and 22 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 - withdrawn
	The following is an examiner's statement for allowance:
None of the references cited - Nicolas; Rey et al. (US 2015/0149231), further in view of Barker; Alec et al. (US 2017/0059337), Krasadakis; Georgios (US 2018/0007100) and Whalin; Gregory P. et al. (US 2012/0179981) show:
“responsive to presentation of the first icon indicating an expert relating to a first topic is present in the current session, initiating discussion of the first topic; responsive to presentation of the second icon indicating the expert relating to the first topic is not present in the current session, delaying discussion of the first topic; …. indicating the first user as engaged responsive to sensor output detecting user activity at a user device; indicating the first user as under-engaged responsive to a lack of sensor output detecting user activity at the user device; responsive to the sensor indicating the first user is engaged in the current session, continuing with the first session; responsive to the sensor indicating the first user is under-engaged in the current session: prompting the first user to engage via a second communication channel different than the first communication channel; and when the first topic is determined to be of interest to the first user, providing an automated summary of the first topic to the first user via the second communication channel; activating a learning system to determine whether a sensor-based prompt was relevant; increasing the use of relevant sensor-based prompts; and decreasing the number of irrelevant sensor-based prompts.”
Please see the Remarks dated 02/25/22, especially on pages 18-34 from applicants why the 103 rejection is overcome are persuasive.
Even though, Reference Nicholas shows in ([0017] FIG. 1 illustrates a scenario 100 of a group meeting in a physical meeting location 190.  The group meeting comprises a plurality of present attendees 120 including an organizer.  The present attendees 120 participate in the meeting, whether by attending, observing, presenting, managing, organizing, or performing other meeting tasks. observing and managing meeting tasks ([0017]), at least in [0110]: capability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like. [0023]: If the condition in step 255 is true, the method 200 proceeds to step 265. At step 265, the method checks if every attendee is accounted for, e.g., marked as present or absent. If all attendees are accounted for, the meeting is started at step 275. However, if there is one or more absent or missing attendees, the method processes the missing attendees at step 270, as described below. [0025]: [0025] At step 330, the method 300 determines if the missing attendee is located. If the attendee is not located, the attendee is marked as an absent attendee and the method 300 returns to step 315 to address another missing attendee. If the attendee is located, the method 300 determines at step 340 if the attendee is walking or moving towards the meeting room or location. [0016]: UE sensor technology is used to estimate arrival time of expected attendees, [0018]: movement sensors, [0020]: motion sensors such as accelerometer, gyroscope, and/or compass.
	Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. However, the reference does not show the above claim limitations. Nicolas also does not show “determining interest of the user in the first topic”.
Reference Whalin shows “a list of topics” at least in [0110]: apability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like. However, the reference does not show the above claim limitations.
	Reference Krasadakis shows “determining interest of the user in the first topic, wherein, if the first topic is determined to be of interest to the user” at least in [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
NPL Reference:
Reference Yang Shi et. al. MeetingVis: Visual Narratives to Assist in Recalling Meeting Context and Content. 01-Jun-2018. Volume: 24, Issue: 6, Page(s): 1918-1929. (Year: 2018) shows in team-based workplaces, reviewing and reflecting on the content from a previously held meeting can lead to better planning and preparation. However, ineffective meeting summaries can impair this process, especially when participants have difficulty remembering what was said and what its context was. To assist with this process, we introduce MeetingVis, a visual narrative-based approach to meeting summarization. MeetingVis is composed of two primary components: (1) a data pipeline that processes the spoken audio from a group discussion, and (2) a visual-based interface that efficiently displays the summarized content. To design MeetingVis, we create a taxonomy of relevant meeting data points, identifying salient elements to promote recall and reflection. These are mapped to an augmented storyline visualization, which combines the display of participant activities, topic evolutions, and task assignments. For evaluation, we conduct a qualitative user study with five groups. Feedback from the study indicates that MeetingVis effectively triggers the recall of subtle details from prior meetings: all study participants were able to remember new details, points, and tasks compared to an unaided, memory-only baseline. This visual-based approaches can also potentially enhance the productivity of both individuals and the whole team. However, the reference does not show the claim limitations above.
Foreign Reference:
Reference (CN 108921521A) CHEN HUA et al. discloses a conference service management system.  The system comprises a system setting module, a user management module and an information management module, wherein the system setting module comprises a notice publishing unit and a feedback opinion collection unit. The system is capable of obtaining determination information which indicates whether invitation notices published by conferences are received or not from conferees, sending welcome messages to mobile terminals of the conferees that entering conference addresses so as to provide omni bearing and multi-angle conference services and satisfy higher demands, for the conference services, of users, and grouping the conferees and stipulating corresponding manners of discussing topics so as to improve the interaction enthusiasm; and a conferee online voting module is arranged to ensure that the conferees can evaluate own discussion results and discussion results of others so as to deepen the understanding degrees for the meetings. However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1 and 22, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624